     Case: 1:16-cv-03371 Document #: 412 Filed: 07/13/20 Page 1 of 9 PageID #:7558




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

SONRAI SYSTEMS, LLC,                         )
                                             )
                      Plaintiff,             )
                                             ) No. 16 CV 3371
               v.                            )
                                             ) Judge Thomas M. Durkin
ANTHONY M. ROMANO, GEOTAB,                   )
INC., and HEIL CO.                           ) Magistrate Judge Jeffrey I. Cummings
                                             )
                      Defendants.            )


                         MEMORANDUM OPINION AND ORDER

        Plaintiff Sonrai Systems, LLC brought this suit against its former employee Anthony

Romano, Geotab, Inc. and Heil Co. alleging, inter alia, breach of fiduciary duty arising out of an

alleged scheme by Romano to assist his new employer in developing and launching a product

first developed by Sonrai. The parties are proceeding with expert discovery and the depositions

of defendants’ experts must be completed by July 31, 2020. (Dkt. 392.) Geotab recently offered

to produce its experts -- who reside near Durham, North Carolina -- for deposition by either

phone or video. Plaintiff’s counsel responded that he intended to proceed with in-person

depositions of Geotab’s experts either in Chicago or North Carolina. Geotab now seeks a

protective order pursuant to Federal Rule of Civil Procedure 26(c) requiring that its experts’

depositions be conducted remotely in light of the COVID-19 pandemic. For the reasons set forth

below, Geotab’s motion for a protective order (Dkt. 393) is granted.

I.      STANDARD

        Federal Rule of Civil Procedure 26(c) provides that this Court may, for good cause, issue

an order to protect a party or person from annoyance, embarrassment, oppression, or undue
      Case: 1:16-cv-03371 Document #: 412 Filed: 07/13/20 Page 2 of 9 PageID #:7559




burden or expense. Fed.R.Civ.P. 26(c). This Court is vested with “broad discretion to decide

when a protective order is appropriate and what degree of protection is required.” Schockey v.

Huhtamaki, 280 F.R.D. 598, 600 (D.Kan. 2012). Federal Rule of Civil Procedure 30(b)(4)

authorizes this Court in its discretion to order that a deposition “be taken by telephone or other

remote means.” Fed.R.Civ.P. 30(b)(4); In re Broiler Chicken Antitrust Litig., No. 1:16-CV-

08637, 2020 WL 3469166, at *7 (N.D. Ill. June 25, 2020) (“Courts have long held that leave to

take remote depositions pursuant to Rule 30(b)(4) should be granted liberally.”); Usov v. Lazar,

No. 13 CIV 818, 2015 WL 5052497, at *1 (S.D.N.Y. Aug. 25, 2015); Graham v. Ocwen Loan

Servicing, LLC, No. 16-80011-CIV, 2016 WL 7443288, at *1 (S.D.Fla. July 1, 2016) (“courts

enjoy wide discretion to control and place appropriate limits on discovery, which includes

authorizing depositions to be taken by remote means”). When exercising its discretion, this

Court “must ‘balance claims of prejudice and those of hardship and conduct a careful weighing

of the relevant facts.’” Usov, 2015 WL 5052497, at *1, quoting RP Family, Inc. v.

Commonwealth Land Title Ins. Co., No. 10 Civ. 1149, 2011 WL 6020154, at *3 (E.D.N.Y. Nov.

30, 2011).

II.      DISCUSSION

         Geotab seeks to proceed with remote depositions of its experts in light of safety concerns

created by the COVID-19 pandemic. Specifically, Geotab’s lead attorneys are of the Wolf,

Greenfield & Sacks firm located in Boston, Massachusetts. Geotab argues that proceeding with

in-person depositions either in Chicago or North Carolina would require interstate travel and

increased risk of exposure to COVID-19. Additionally, Jason Balich, Geotab’s attorney who

would be traveling for the experts’ depositions, explains that he has regular contact with family

members who are in a high-risk category if exposed to COVID-19 due to age and underlying




                                                  2
   Case: 1:16-cv-03371 Document #: 412 Filed: 07/13/20 Page 3 of 9 PageID #:7560




health conditions. Lastly, Geotab points out that currently, “all travelers arriving to

Massachusetts – including Massachusetts residents returning home – are instructed to self-

quarantine for 14 days…” See https://www.mass.gov/info-details/travel-information-related-to-

covid-19#travel-to-massachusetts- (last visited July 9, 2020). Thus, any Geotab attorneys who

travel for the depositions would be required to self-quarantine for fourteen days upon returning

home.

        For its part, Sonrai contends that Geotab’s attorneys do not need to travel or undertake

any health risks because they (and any other attorneys for that matter) can participate via remote

conferencing while Sonrai’s counsel proceeds with the depositions in-person. According to

Sonrai, because Geotab did not provide statements from the experts themselves expressing

concerns, the experts should travel to Chicago and Sonrai’s counsel can conduct the depositions

with appropriate social distancing measures in place. Alternatively, Sonrai offers to travel to

North Carolina to take the depositions, again with social distancing measures in place and with

any out-of-state counsel appearing remotely. Lastly, Sonrai argues that its need to properly

assess witness credibility and have proper access to the numerous documents that will be

referenced during the depositions warrant in-person depositions.

        A.     COVID-19 related health concerns provide “good cause” for remote
               videoconference depositions under the circumstances of this case.

        As this Court and others have recently recognized, “[t]he President of the United States

has declared a national emergency due to the spread of the COVID-19 virus, and the Centers for

Disease Control have noted that the best way to prevent illness is to minimize person-to-person

contact.” Learning Res., Inc. v. Playgo Toys Enterprises Ltd., No. 19-CV-00660, 2020 WL

3250723, at *2 (N.D. Ill. June 16, 2020), quoting Sinceno v. Riverside Church in City of New

York, No. 18-CV-2156 (LJL), 2020 WL 1302053, at *1 (S.D.N.Y. Mar. 18, 2020). To protect



                                                  3
   Case: 1:16-cv-03371 Document #: 412 Filed: 07/13/20 Page 4 of 9 PageID #:7561




Court personnel, the bar, and the public against the severe risks posed by COVID-19, federal

courts around the country -- including in this District and the Middle District of North Carolina

where Durham is located -- have authorized video teleconferencing for both criminal and civil

proceedings and courts continue to advise caution when proceeding with litigation. See e.g.,

Northern District of Illinois Fifth Amended General Order 20-0012 – In Re: Coronavirus

COVID-19 Public Emergency (“Civil case hearings, bench trials, and settlement conferences

may be scheduled and conducted by the presiding judge by remote means. In-court hearings are

limited to urgent matters that cannot be conducted remotely.”); Middle District of North Carolina

Standing Order 13 (Amended) – Court Operations Under the Exigent Circumstances Created by

COVID-19 (“To the extent possible, especially in civil cases, Judges may elect to hold hearings

and conferences via video-conferencing or telephonically.”). These guidelines remain in effect

and are changing rapidly as the COVID-19 pandemic continues to evolve around the United

States.

          The general concern over the risks posed by COVID-19 are heightened in this case for a

number of reasons. First, lead counsel for Geotab who would travel to either Chicago or North

Carolina for the experts’ in-person depositions has regular contact with immediate family

members in high-risk categories if exposed to COVID-19. Second, whether traveling to Chicago

or North Carolina, Geotab’s counsel would have to self-quarantine for fourteen days upon his

return to Massachusetts. Third, as Geotab points out, North Carolina, where the experts reside

and would be traveling from (or where counsel might travel to) has recently experienced a surge

in COVID-19 cases and hospitalizations. North Carolina’s health secretary stated just last week

that she “continue[s] to be concerned that North Carolina’s key COVID-19 metrics are moving

in the wrong direction...Daily case counts are up and the percent of tests returning positive has




                                                 4
   Case: 1:16-cv-03371 Document #: 412 Filed: 07/13/20 Page 5 of 9 PageID #:7562




stayed high.” https://www.newsobserver.com/news/coronavirus/article244096432.html (last

visited July 9, 2020); see also “North Carolina Gov. Roy Cooper issues order requiring masks,

delays phase 3 of reopening plan,” Charlotte Business Journal, June 24, 2020, available at

https://www.bizjournals.com/charlotte/news/2020/06/24/nc-requires-face-masks-delays-

reopening.html (last visited July 9, 2020).

       Contrary to Sonrai’s assertions, the Court does not agree that Geotab’s concerns can be

alleviated by simply allowing certain attorneys to appear remotely while the experts, Sonrai’s

counsel, and other local counsel appear in-person in Chicago. Since briefing the motion,

Chicago has issued an Emergency Travel Order that requires individuals entering or returning to

Chicago from states experiencing a surge in new COVID-19 cases, including North Carolina, to

quarantine for fourteen days upon arrival. See https://www.chicago.gov/city/en/sites/covid-

19/home/emergency-travel-order.html (last visited July 9, 2020). Thus, Geotab’s experts would

have to travel to Chicago and self-quarantine for fourteen days before sitting for a deposition.

Similarly, even if Sonrai’s counsel traveled to North Carolina for the depositions, they would be

required to self-quarantine for fourteen days upon returning to Chicago. This new travel

restriction renders Sonrai’s proposal impracticable.

       For these reasons, the Court finds that the health concerns created by the COVID-19

pandemic create “good cause” for the entry of an order requiring that Geotab’s experts’

depositions take place by remote videoconference under the circumstances in this case. See, e.g.,

In re Broiler Chicken Antitrust Litig., 2020 WL 3469166, at *8 (remote depositions appropriate

“to protect the safety and health of witnesses, counsel, court reporters, videographers, and other

persons, and to move this case through the pretrial process at an acceptable pace during a time

when in-person depositions may present risks to the health and safety of people participating in




                                                 5
    Case: 1:16-cv-03371 Document #: 412 Filed: 07/13/20 Page 6 of 9 PageID #:7563




them.”); Learning Res., 2020 WL 3250723, at *2-3 (finding that COVID-19 related health

concerns provided “good cause” for a remote video deposition); In re RFC & ResCap

Liquidating Tr. Action, No. 013CV3451SRNHB, 2020 WL 1280931, at *3 (D.Minn. Mar. 13,

2020) (“[u]nder the circumstances, COVID-19’s unexpected nature, rapid spread, and potential

risk establish good cause for remote testimony”); SAP, LLC v. EZCare Clinic, Inc., No. CV 19-

11229, 2020 WL 1923146, at *2 (E.D.La. Apr. 31, 2020) (“This court will not require parties to

appear in person with one another in the midst of the present pandemic.”). 1

        B.      Sonrai’s desire to question Geotab’s experts in-person does not create
                prejudice sufficient to overcome the risks created by COVID-19 under the
                circumstances of this case.

        Having found that Geotab has shown good cause, the burden shifts to Sonrai to show it

would be unduly prejudiced by remote depositions sufficient to outweigh the good cause.

Reynard v. Washburn Univ. of Topeka, No. 19-4012-HLT-TJJ, 2020 WL 3791876, at *5 (D.

Kan. July 7, 2020). Sonrai expresses two main concerns with taking the experts’ depositions

remotely: (1) that it would be “prejudiced by the inability to meet and assess Geotab’s experts

and their testimony in person;” and (2) remote depositions of Geotab’s experts will be too

cumbersome given the number of documents that will be referenced throughout the depositions.

Although these are valid concerns, they are not sufficient to outweigh the good cause shown to

conduct the depositions remotely.

        First, Sonrai is indeed correct that “a party’s ability to observe a deponent in person does

have value.” Usov, 2015 WL 5052497, at *2. But as this Court recently reiterated, “remote


1
  The Court’s holding in this case is not tantamount to a finding that concerns raised regarding COVID-19
will always suffice to support the entry of an order requiring a remote videoconference deposition. Cf.
Manley v. Bellendir, No. 18-CV-1220-EFM-TJJ, 2020 WL 2766508, at *3 (D. Kan. May 28, 2020) (in
light of Plaintiff’s substance abuse history “[d]efendant’s need and ability to safely depose Plaintiff in
person with the precautions outlined by Defendant outweigh[ed] Plaintiff’s general concerns regarding
COVID-19.”).


                                                    6
   Case: 1:16-cv-03371 Document #: 412 Filed: 07/13/20 Page 7 of 9 PageID #:7564




depositions are a presumptively valid means of discovery even without the in-person interaction

and many courts have held that remote videoconference depositions offer the deposing party a

sufficient opportunity to evaluate a deponent’s nonverbal responses, demeanor, and overall

credibility.” Learning Res., 2020 WL 3250723, at *3 (collecting cases) (internal quotations and

citations omitted); see also Joffe v. King & Spalding LLP, No. 17-CV-3392-VEC-SDA, 2020

WL 3432871, at *3 (S.D.N.Y. June 23, 2020) (“Plaintiff does not identify a single case

endorsing his view that depositions by videoconference present an impediment to assessing

witness credibility. This is unsurprising, because courts have repeatedly rejected this argument,

both before and during the current pandemic.”) (emphasis in original) (citing cases).

       The Court further notes that Sonrai’s ability to assess witness credibility might actually

be impeded during an in-person deposition given the face mask mandates in both Illinois, see

https://www.dph.illinois.gov/covid19, and North Carolina, see https://files.nc.gov/governor

/documents/files/EO147-Phase-2-Extension.pdf. While Sonrai might argue that its offer to

provide a conference room large enough for six feet of social distancing could moot the mask

requirement, the witnesses would certainly still be permitted -- if not encouraged -- to wear

masks, which would “eliminate many of the advantages of observing [them] at an in-person

deposition.” See Reynard, 2020 WL 3791876, at *6. Certainly Sonrai could not force the

experts to testify without masks if they chose to wear them. Thus, Sonrai’s ability to assess

witness credibility would arguably be enhanced if the depositions are conducted via video

because masks would not be necessary and counsel will be able to observe the experts’ facial

expressions and non-verbal responses during their testimony. See Shockey, 280 F.R.D. at 602

(holding that video conferencing “addresses Defendant’s objection that the deponent’s non-

verbal responses and demeanor cannot be observed”); Reynard, 2020 WL 3791876, at *6 & n.44.




                                                 7
    Case: 1:16-cv-03371 Document #: 412 Filed: 07/13/20 Page 8 of 9 PageID #:7565




        Second, the Court is sympathetic to Sonrai’s logistical concerns regarding a remote

deposition in light of the number of documents involved and counsel’s apparent difficulties

accessing documents in a prior remote deposition in this matter. (See Sonrai’s Resp. at 10.) But,

again, these concerns are insufficient to outweigh the health risks here particularly given the

advancements in remote deposition technology and Geotab’s offer to make available the

LiveLitigation platform to all parties. 2 Indeed, courts have held that “voluminous and highly

detailed exhibits” are not a bar to remote video conference depositions. United States for use &

benefit of Chen v. K.O.O. Constr., Inc., No. 19CV1535-JAH-LL, 2020 WL 2631444, at *2

(S.D.Cal. May 8, 2020) (citing cases). “Despite the difficulties with using documents during a

remote deposition, the Court is confident counsel in this case are very capable and can make the

deposition work effectively with exhibits.” Reynard, 2020 WL 3791876, at *6; see also In re

Broiler Chicken Antitrust Litig., 2020 WL 3469166, at *5. Thus, notwithstanding the potential

challenges that lie ahead, the Court “finds that the health risks in this case outweigh the practical

problems of making effective use of exhibits.” Reynard, 2020 WL 3791876, at *6.

        In sum: under the circumstances of this case, Sonrai’s preference for in-person

depositions of Geotab’s experts is outweighed by the risks posed by the COVID-19 pandemic.

The Court orders that both depositions be conducted remotely via remote videoconference. The

Court further orders -- as Sonrai urges -- that Geotab bear any additional costs (including those

associated with using the LiveLitigation platform) that are created by use of the

videoconferencing format. See, e.g., Learning Res., 2020 WL 3250723, at *4 (imposing

videoconferencing costs on the party who successfully moved to have the deposition conducted




2
 The Court trusts that none of the difficulties that Sonrai asserts arose during the Rule 30(b)(6) deposition
of Charles Palmer will recur during these depositions.


                                                     8
   Case: 1:16-cv-03371 Document #: 412 Filed: 07/13/20 Page 9 of 9 PageID #:7566




by videoconference); Graham, 2016 WL 7443288, at *2 (same); Tangtiwatanapaibul v. Tom &

Toon Inc., 2017 WL 10456190 at *4 (S.D.N.Y Nov. 22, 2017) (same).

                                       CONCLUSION

       For these reasons, Geotab’s motion to require remote depositions of its expert witnesses

due to the COVID-19 pandemic (Dkt. 393) is granted.




                                                Hon. Jeffrey Cummings
                                            United States Magistrate Judge

Dated: July 13, 2020




                                               9
